         Case:20-03763-MCF13   Doc#:9 13Filed:10/29/20
                     STANDING CHAPTER                  Entered:10/29/20
                                         TRUSTEE ALEJANDRO               09:13:04
                                                              OLIVERAS RIVERA                                        Desc: Main
                                      Document      Page
                                   REPORT OF ACTION TAKEN1 of 4
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                  37,434
JUAN CARLOS MASSA VELAZQUEZ                                              Case No.    20-03763-MCF
                                                         Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                             Date & Time:          10/28/2020 1:30:00AM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   0.00
Joint Debtor                [ ]Present              [ ] Absent
                                                                             [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[X] Appearing:       Roberto Figueroa Carrasquillo, Esq.
                                                                            Banco Popular de P.R. by Mr. Miguel Rivera



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       09/24/2020             Base:        $13,500.00   Payments 1 made out of 1 due.

Confirmation Hearing Date:            11/20/2020 1:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $128.00       = $3,872.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:20-03763-MCF13   Doc#:9 13Filed:10/29/20
                     STANDING CHAPTER                  Entered:10/29/20
                                         TRUSTEE ALEJANDRO               09:13:04
                                                              OLIVERAS RIVERA                                   Desc: Main
                                      Document      Page
                                   REPORT OF ACTION TAKEN2 of 4
                                                MEETING OF CREDITORS
In re:
                                                                                                                             37,434
JUAN CARLOS MASSA VELAZQUEZ                                        Case No.    20-03763-MCF
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             37,434   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:20-03763-MCF13   Doc#:9 13Filed:10/29/20
                     STANDING CHAPTER                  Entered:10/29/20
                                         TRUSTEE ALEJANDRO               09:13:04
                                                              OLIVERAS RIVERA                                  Desc: Main
                                      Document      Page
                                   REPORT OF ACTION TAKEN3 of 4
                                                  MEETING OF CREDITORS
In re:
                                                                                                                            37,434
JUAN CARLOS MASSA VELAZQUEZ                                           Case No.    20-03763-MCF
                                                     Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*

                                                  Trustee's objection to confirmation

                                                     [X] Objection to Confirmation
                                                     [ ] Oral objection by creditor

ACP:3

Household size: 1



ID (Lic), SS, W/S, TX, OK , Nmar, manager

Plan: $375x36= $13,500

G.U. 2%



NOTE: Debtor testified that he works for his father's corporation and owns no shares, nor has interest in his father's

corporation.



NOTE: Debtor testified he lives with his mother and pays no rent.



NOTE: Debtor testified that he owns no car and uses a car of his father, which he has some expenses for

maintenance.



NOTE: Debtor testified he received and spent the 2019 state tax refund pre-petition.



NOTE: Debtor testified he has never owned a real property.



NOTE: Debtor stated he did not receive any work income during April, May and June, 2020.



Matters:



FEASIBILITY, Section 1325(a)(6):

a. Debtor has financial assistance from a father/mother.. Being part of the income disclosed in Schedule I, which is

filed with the Court under penalty of perjury, debtor needs to file evidence or any statement by the provider, must be

in the English language, under penalty of perjury, and filed with the Court, to be part of the record case.



b. Debtor needs to disclosed 2018 income in SOFA line 4.



c. Plan needs to include special treatment for BPPR's auto loan, which for debtor is unsecured. The auto is owned

by a friend, Madeline Diaz Carrasquillo and debtor served as co-debtor. Being this the case, plan should disclose

that trustee will not make disbursements to BPPR's debt regarding an auto loan where debtor served as co-debtor,
          Case:20-03763-MCF13   Doc#:9 13Filed:10/29/20
                      STANDING CHAPTER                  Entered:10/29/20
                                          TRUSTEE ALEJANDRO               09:13:04
                                                               OLIVERAS RIVERA                            Desc: Main
                                       Document      Page
                                    REPORT OF ACTION TAKEN4 of 4
                                                   MEETING OF CREDITORS
In re:
                                                                                                                        37,434
JUAN CARLOS MASSA VELAZQUEZ                                          Case No.   20-03763-MCF
                                                    Chapter 13       Attorney Name:   ROBERTO FIGUEROA CARRASQUILLO*

unless the claim is filed or amended disclosing a deficiency debt.

The following party(ies) object(s) confirmation:




         s/Miriam Salwen                                                                       Date:   10/28/2020

         Trustee/Presiding Officer                                                                           (Rev. 05/13)
